Case 1:16-cr-10236-MLW Document 147 Filed 04/25/19 Page 1 of 12

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 1

UNITED STATES DISTRICT COURT

District of Massachusetts

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. )
ROBERT PENA } Case Number: 1: 16 CR 10236 - 001 - MLW
USM Number: 99739-038
) Joshua N. Ruby
) Defendant's Attorney
THE DEFENDANT:
pleaded guilty to count(s) 1, 2-7 on 10/4/2017
D pleaded nolo contendere to count(s)
which was accepted by the court.
1 was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 USC § 1349 Conspiracy to Commit Wire Fraud 3/2013 1 of 7
18 U.S.C. § 1343 Wire Fraud 07/11/12 2 of7
18 U.S.C. § 1343 Wire Fraud 08/10/12 3 of 7
18 U.S.C. § 1343 Wire Fraud 11/06/12 4 of 7
18 U.S.C. § 1343 Wire Fraud 12/13/12 5 of 7
The defendant is sentenced as provided in pages 2 through 9 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
1] The defendant has been found not guilty on count(s)
C1 Count(s) O is [Clare dismissed on the motion of the United States.

 

__ Itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

4/23/2019
Date of Imposition of Judgment

Cor. ew FP, AY

Signature of Judge

The Honorable Mark L. Wolf
Senior Judge, U.S. District Court

Name and Title of Judge

Aner 2. AT, ZONG

Date °

 

 

 
Case 1:16-cr-10236-MLW Document 147 Filed 04/25/19 Page 2 of 12

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 1A

—=2
Judgment—Page ___ sé

DEFENDANT: ROBERT PENA
CASE NUMBER: 1:16 CR 10236 - 001 - MLW

ADDITIONAL COUNTS OF CONVICTION

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 1343 Wire Fraud 01/17/13 6 of 7

18 U.S.C. § 1343 Wire Fraud 02/06/13 7 of7
Case 1:16-cr-10236-MLW Document 147 Filed 04/25/19 Page 3 of 12

AO 245B (Rev.02/18) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 3 of

 

DEFENDANT: ROBERT PENA
CASE NUMBER: 1: 16 CR 10236 - 001 -MLY

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 32 month(s)

This term consists of terms of 32 months on each count, to be served concurrently.

O The court makes the following recommendations to the Bureau of Prisons:

(1 The defendant is remanded to the custody of the United States Marshal.

[] The defendant shall surrender to the United States Marshal for this district:

CO at Oam 0 pm. on

 

Cas notified by the United States Marshal.

W] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
YW] by 12 p.m. on 6/17/2019
Os as notified by the United States Marshal.

 

1 as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
a , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 1:16-cr-10236-MLW Document 147 Filed 04/25/19 Page 4 of 12

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment—Page 4 of

 

DEFENDANT: ROBERT PENA
CASE NUMBER: 1: 16 CR 10236 - 001 -MLW

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of : 24 month(s)

This term consists of terms of 24 months on each count, to be served concurrently.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

who

imprisonment and at least two periodic drug tests thereafter, as determined by the court.
YZ The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
4. {7 You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from

5. DO You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you

reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6. C1 You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

page.
Case 1:16-cr-10236-MLW Document 147 Filed 04/25/19 Page 5 of 12

AO 245B (Rev. 02/18} Judgment in a Criminal Case
Sheet 3A — Supervised Release
Judgment—Page ° of 5
DEFENDANT: ROBERT PENA
CASE NUMBER: 1:16 CR 10236 - 001 - MLW

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 
Case 1:16-cr-10236-MLW Document 147 Filed 04/25/19 Page 6 of 12

AO 245B(Rev. 02/18) Judgment in a Criminal Case
Sheet 3D — Supervised Release

Judgment—Page

 

DEFENDANT: ROBERT PENA
CASE NUMBER: 1:16 CR 10236 - 001 - MLW

SPECIAL CONDITIONS OF SUPERVISION

1. You must pay the balance of any fine or restitution imposed according to a court-ordered repayment schedule.

2. You are prohibited from incurring new credit charges or opening additional lines of credit without the approval of the
Probation Office while any financial obligations remain outstanding.

3. You must provide the Probation Office access to any requested financial information, which may be shared with the
Financial Litigation Unit of the U.S. Attorney's Office.

6 of 5
Case 1:16-cr-10236-MLW Document 147 Filed 04/25/19 Page 7 of 12

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page

DEFENDANT: ROBERT PENA
CASE NUMBER: 1:16 CR 10236 - 001 - MLY

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 700.00 $ $ $ 2,500,000.00

C1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245¢) will be entered
after such determination.

YZ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column hoon However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered

 

Priority or Percentage

 

     
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

||

   

 

TOTALS $ 0.00 $ 2,500,000.00

Ol sRestitution amount ordered pursuant to plea agreement $

¥] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

C]_ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C1 the interest requirement is waived forthe fine [J restitution.

C1 the interest requirement for the CO fine O17 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or

after September 13, 1994, but before April 23, 1996.
Case 1:16-cr-10236-MLW Document 147 Filed 04/25/19 Page 8 of 12

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5A — Criminal Monetary Penalties

Judgment—Page 8 of 9

 

DEFENDANT: ROBERT PENA
CASENUMBER: 1:16 CR 10236 - 001 - MLW |

ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES

Ail restitution payments shall be made to the Clerk, U.S. District Court for transfer to the identified victims. The defendant
shall notify the United States Attorney for this district within 30 days of any change of mailing or residence address that
occurs while any portion of the restitution remains unpaid.
Case 1:16-cr-10236-MLW Document 147 Filed 04/25/19 Page 9 of 12

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

 

Judgment — Page 9g of a
DEFENDANT: ROBERT PENA
CASENUMBER: 1:16 CR 10236 - 001 - ML
SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A (Lump sum payment of $ due immediately, balance due
[] not later than , or
( inaccordancewith  C, OF D, OF E,or OF below; or
B W&M Payment to begin immediately (may be combined with Oc, OD,or MF below); or
C (1 Payment in equal (2.g., weekly, monthly, quarterly) installments of $ over a period of
(¢.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D O Payment in equal (2.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (2.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E ( Payment during the term of supervised release will commence within (¢.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F J] Special instructions regarding the payment of criminal monetary penalties:

The defendant shall pay the special assessment of $700.00, and restitution of $2,500,000.00, immediately, or they
shall be made according to the requirements of the Federal Bureau of Prisons’ Inmate Financial Responsibility
Program while the defendant is incarcerated and according to a court-ordered repayment schedule during the term
of supervised release.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments mace through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

M1 Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

$2,500,000 (total)

Joint and several with Gilda Andrade in the amount of $108,240.65 - 16-CR-10235-JGD-1

0 sThe defendant shall pay the cost of prosecution.
(1 The defendant shall pay the following court cost(s):

Wi The defendant shall forfeit the defendant’s interest in the following property to the United States:
See attached Money Judgment.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
Case 1:16-cr-10236-MLW Document 147 Filed 04/25/19 Page 10 of 12

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

ROBERT M. PENA,

)
)
v. ) Criminal No. 16-10236-MLW
)
)
Defendant. )

ORDER OF FORFEITURE (MONEY JUDGMENT)
WOLF, D.J.

WHEREAS, on August 17, 2016, a federal grand jury sitting in the District of
Massachusetts returned a seven-count Indictment, charging defendant Robert M. Pena (the
“Defendant”) with Conspiracy to Commit Wire Fraud, in violation of 18 U.S.C. § 1349 (Count
One), and Wire Fraud, in violation of 18 U.S.C. § 1343 (Counts Two through Seven);

WHEREAS, the Indictment also included a forfeiture allegation, pursuant to 18 U.S.C.
§ 981(a)(1)(C), and 28 U.S.C. § 2461(c), which provided notice that the United States intended to
seek the forfeiture, upon conviction of the Defendant, of one or more of the offense alleged in
Counts One through Seven of the Indictment, of any property, real or personal, which
constitutes, or is derived from, proceeds traceable to the commission of the offenses;

WHEREAS, the Indictment further provided that, if any of the above-described
forfeitable property, as a result of any act or omission by the Defendant, (a) cannot be located
upon the exercise of due diligence; (b) has been transferred or sold to, or deposited with, a third
party; (c) has been placed beyond the jurisdiction of the Court; (d) has been substantially
diminished in value; or (e) has been commingled with other property which cannot be divided
without difficulty, the United States is entitled to seek forfeiture of any other property of the

Defendant, up to the value of such assets described in Paragraph 2 above, pursuant to 28 U.S.C.
Case 1:16-cr-10236-MLW Document 147 Filed 04/25/19 Page 11 of 12

§ 2461(c), incorporating 21 U.S.C. § 853(p);

WHEREAS, on October 4, 2017, at a hearing pursuant to Rule 11 of the Federal Rules of
Criminal Procedure, the Defendant pled guilty to Counts One through Seven of the Indictment,
pursuant to a written plea agreement that he signed on August 8, 2017, and in Section 9 of the
plea agreement, the Defendant agreed to forfeit to the United States $2,500,000 in United States
currency on the grounds that such amount constitutes, or was derived from, proceeds traceable to
the commission of the offenses charged in Counts One through Seven of the Indictment;

WHEREAS, based on the Defendant’s admission in the written plea agreement and his
guilty plea on October 4, 2017, the United States is entitled to an Order of Forfeiture consisting
of a personal money judgment against the Defendant in the amount of $2,500,000 in United
States currency, pursuant to 18 U.S.C. § 981(a)(1)(C), and 28 U.S.C. § 2461(c), and this amount
represents the proceeds that the Defendant directly obtained as a result of his offenses in
violation of 18 U.S.C. §§ 1349, and 1343; and

WHEREAS, Rule 32.2(c)(1) of the Federal Rules of Criminal Procedure provides that
“no ancillary proceeding is required to the extent that the forfeiture consists of a money
judgment.”

ACCORDINGLY, it is hereby ORDERED, ADJUDGED, and DECREED:

1. The Defendant shall forfeit to the United States the sum of $2,500,000 in United

States currency, pursuant to 18 U.S.C. § 981(a)(1)(C), and 28 U.S.C. § 2461(c).

2. This Court shall retain jurisdiction in the case for the purpose of enforcing this
Case 1:16-cr-10236-MLW Document 147 Filed 04/25/19 Page 12 of 12

Order.

3. The United States may, at any time, move pursuant to Rule 32.2(e) of the Federal
Rules of Criminal Procedure to amend this Order to include substitute property having a value
not to exceed the amount set forth in Paragraph | to satisfy the money judgment in whole or in
part.

4, The United States may, at any time, conduct pursuant to Rule 32.2(b)(3) of the
Federal Rules of Criminal Procedure and 21 U.S.C. § 853(m), as incorporated by 28 U.S.C.
§ 2461(c), any discovery to identify, locate or dispose of forfeitable property or substitute assets,
including, but not limited to, depositions and requests for documents, electronically stored
information, and tangible things.

5. Pursuant to Rule 32.2(b)(4), this Order shall be included in the sentence
pronounced and imposed by the Court at the sentencing hearing, and in the criminal judgment

entered by this Court against the Defendant.

CQre. We, &.WNeny
MARK L. WOLF \
Senior United States District Judge

Dated: A pad LL a5, TAAG

 
